 



Exhibit 10.12

BOWNE & CO., INC.
2000 Stock Incentive Plan

          1.  Purpose. The purpose of this 2000 Stock Incentive Plan (the
“Plan”) of Bowne & Co., Inc., a Delaware corporation (the “Company”), is to
advance the interests of the Company and its stockholders by providing a means
to attract, retain and reward employees of the Company and its subsidiaries,
non-employee directors of the Company, and consultants and other persons who
provide substantial services to the Company or its subsidiaries, to link
compensation to measures of the Company’s performance in order to provide
additional stock-based incentives to such persons for the creation of
stockholder value, and to enable such persons to acquire or increase a
proprietary interest in the Company in order to promote a closer identity of
interests between such persons and the Company’s stockholders.

      2.  Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below, in addition to the terms defined in Section 1 and
elsewhere in the Plan:



        (a) “Award” means any Option, SAR (including Limited SAR), Restricted
Stock, Deferred Stock, Stock granted as a bonus or in lieu of another award,
Dividend Equivalent, Other Stock-Based Award, or Performance Award, together
with any related right to interest, granted to a Participant under the Plan.    
      (b) “Beneficiary” means the person, persons, trust or trusts which have
been designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death. If, upon a Participant’s death, there is no
designated Beneficiary or surviving designated Beneficiary, then the term
Beneficiary means the person, persons, trust or trusts entitled by will or the
laws of descent and distribution to receive such benefits.           (c) “Board”
means the Company’s Board of Directors.           (d) “Change in Control” and
related terms have the meanings specified in Section 8.           (e) “Code”
means the Internal Revenue Code of 1986, as amended from time to time, including
regulations thereunder and successor provisions and regulations thereto.    
      (f) “Committee” means a committee of two or more directors designated by
the Board to administer the Plan; provided, however, that directors appointed as
members of the Committee shall not be employees of the Company or any
subsidiary. Initially, the Compensation Committee of the Board shall be the
Committee hereunder. The foregoing notwithstanding, the term “Committee” shall
refer to the full Board in any case in which it is performing any function of
the Committee under the Plan.           (g) “Deferred Stock” means a right,
granted to a Participant under Section 6(e), to receive Stock, cash or a
combination thereof at the end of a specified deferral period.          
(h) “Dividend Equivalent” means a right, granted to a Participant under Section
6(g), to receive cash, Stock, other Awards or other property equal in value to
dividends paid with respect to a specified number of shares of Stock, or other
periodic payments.           (i) “Effective Date”’ means the effective date
specified in Section 10(n).           (j) “Eligible Person” has the meaning
specified in Section 5.           (k) “Exchange Act” means the Securities
Exchange Act of 1934, as amended from time to time, including rules thereunder
and successor provisions and rules thereto.           (l) “Fair Market Value”
means the fair market value of Stock, Awards or other property as determined by
the Committee or under procedures established by the Committee. Unless otherwise
determined by the Committee, the Fair Market Value of Stock shall be the mean
between the highest





--------------------------------------------------------------------------------



 



  and lowest sales prices reported on a composite basis for securities traded on
the principal securities exchange or automated quotation system on which the
Stock is then traded, on the date for which the determination is made or, if
there was no trade reported for that date or the Committee so directs, on the
latest date for which a trade was reported.           (m) “Limited SAR” means a
right granted to a Participant under Section 6(c).           (n) “Option” means
a right, granted to a Participant under Section 6(b), to purchase Stock or other
Awards at a specified price during specified time periods. All options granted
under the Plan will be non-qualified stock options.           (o) “Other
Stock-Based Awards” means Awards granted to a Participant under Section 6(h).  
        (p) “Participant” means a person who has been granted an Award under the
Plan which remains outstanding, including a person who is no longer an Eligible
Person.           (q) “Performance Award” means a right, granted to a
Participant under Section 6(i), to receive Awards or payments based upon
performance criteria specified by the Committee.           (r) “Restricted
Stock” means Stock granted to a Participant under Section 6(d) which is subject
to certain restrictions and to a risk of forfeiture.           (s) “Rule 16b-3”
means Rule 16b-3, as from time to time in effect and applicable to the Plan and
Participants, promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.           (t) “Stock” means the Company’s Common
Stock, par value $.01 per share, and such other securities as may be substituted
(or resubstituted) for Stock pursuant to Section 10(c).           (u) “Stock
Appreciation Rights” or “SAR” means a right granted to a Participant under
Section 6(c).

      3.  Administration.



        (a) Authority of the Committee. The Plan shall be administered by the
Committee, which shall have full and final authority, in each case subject to
and consistent with the provisions of the Plan, to select Eligible Persons to
become Participants; to grant Awards; to determine the type and number of
Awards, the dates on which Awards may be exercised and on which the risk of
forfeiture or deferral period relating to Awards shall lapse or terminate, the
acceleration of any such dates, the expiration date of any Award, whether, to
what extent, and under what circumstances an Award may be settled, or the
exercise price of an Award may be paid, in cash, Shares, other Awards or other
property, and other terms and conditions of, and all other matters relating to,
Awards; to prescribe documents evidencing or setting terms of Awards (such Award
documents need not be identical for each Participant) and rules and regulations
for the administration of the Plan; to construe and interpret the Plan and Award
documents and correct defects, supply omissions or reconcile inconsistencies
therein; and to make all other decisions and determinations as the Committee may
deem necessary or advisable for the administration of the Plan. Decisions of the
Committee with respect to the administration and interpretation of the Plan
shall be final, conclusive, and binding upon all persons interested in the Plan,
including Participants, Beneficiaries, transferees under Section 10(b) and other
persons claiming rights from or through a Participant, and stockholders. The
foregoing notwithstanding, the Board shall perform the functions of the
Committee for purposes of granting Awards under the Plan to non-employee
directors, and the Board otherwise may perform any function of the Committee
under the Plan, including for the purpose of ensuring that transactions under
the Plan by Participants who are then subject to Section 16 of the Exchange Act
in respect of the Company are exempt under Rule 16b-3.           (b) Manner of
Exercise of Committee Authority. Any action relating to an Award which the
Committee intends to be exempt under Rule 16b-3(d) may be taken by (A) a
subcommittee, designated by the Board or the Committee, composed solely of two
or more members who are “Non-

- 2 -



--------------------------------------------------------------------------------



 



  Employee Directors” as defined in Rule 16b-3(b) or (B) by the Committee but
with each such member who is not then a “Non-Employee Director” abstaining or
recusing himself or herself from such action, provided that, upon such
abstention or recusal, the Committee remains composed of two or more
“Non-Employee Directors.” Action authorized in such manner shall be the action
of the Committee for purposes of the Plan. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. The Committee
may delegate to officers or managers of the Company or any subsidiary, or
committees thereof, the authority, subject to such terms as the Committee shall
determine, to perform such functions, including administrative functions, as the
Committee may determine, to the extent that such delegation will not result in
the loss of an exemption under Rule 16b-3(d) for Awards granted to Participants
subject to Section 16 of the Exchange Act in respect of the Company. The
Committee may appoint agents to assist it in administering the Plan.          
(c) Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any executive officer, other officer or employee of
the Company or a subsidiary, the Company’s independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee and any officer or employee of the Company or a subsidiary acting at
the direction or on behalf of the Committee shall not be personally liable for
any action or determination taken or made in good faith with respect to the
Plan, and shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action or determination.

      4.  Stock Subject to Plan.



        (a) Overall Number of Shares Available for Delivery. Subject to
adjustment as provided in Section 10(c), the total number of shares of Stock
reserved and available for delivery in connection with Awards under the Plan
shall be 3,000,000. Such shares shall consist of treasury shares, provided,
however, that the Committee may determine that shares to be delivered in
connection with Awards granted to a person other than a director, officer or
owner of five percent of an outstanding class of equity securities of the
Company shall instead be authorized but unissued shares. For this purpose, the
term “officer” has the meaning defined in Section 312.04(g) the New York Stock
Exchange’s Listed Company Manual as in effect at the Effective Date.          
(b) Share Counting Rules. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double counting (as, for example, in the
case of tandem or substitute awards) and make adjustments if the number of
shares of Stock actually delivered differs from the number of shares previously
counted in connection with an Award. Shares of Stock subject to an Award under
the Plan that is canceled, expired, forfeited, settled in cash or otherwise
terminated without a delivery of shares to the Participant will again be
available for Awards under the Plan, and shares withheld in payment of the
exercise price or taxes relating to any Award, and a number of shares equal to
the number surrendered in payment of any exercise price or taxes relating to any
such Award or award, shall likewise be deemed to constitute Shares not delivered
to the Participant and shall be deemed to again be available for Awards under
the Plan. In addition, in the case of any Award granted in substitution for an
award of a company or business acquired by the Company or a subsidiary, shares
issued or issuable in connection with such substitute Award shall not be counted
against the number of shares reserved under the Plan, but shall be deemed to be
available under the Plan by virtue of the Company’s assumption of the plan or
arrangement of the acquired company or business.

      5.  Eligibility; Per-Person Award Limitations. Subject to the limitations
set forth in Section 4(a) and elsewhere in the Plan, Awards may be granted under
the Plan only to Eligible Persons. For purposes of the Plan, an “Eligible
Person” means an executive officer of the Company, an employee of the Company or
any subsidiary, a non-employee director of the Company, a consultant or other
person who provides substantial services to the Company or a subsidiary, and any
person who has been offered employment by the Company or a subsidiary, provided
that such prospective employee may not receive

- 3 -



--------------------------------------------------------------------------------



 



any payment or exercise any right relating to an Award until such person has
commenced employment with the Company or a subsidiary. An employee on leave of
absence may be considered as still in the employ of the Company or a subsidiary
for purposes of eligibility for participation in the Plan.

      6.  Specific Terms of Awards.



        (a) General. Awards may be granted on the terms and conditions set forth
in this Section 6. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 10(e)),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine, including terms requiring forfeiture
of Awards in the event of termination of employment or service by the
Participant and terms permitting a Participant to make elections relating to his
or her Award. The Committee shall retain full power and discretion with respect
to any term or condition of an Award that is not mandatory under the Plan.    
      (b) Options. The Committee is authorized to grant Options to Participants
on the following terms and conditions:



        (i) Exercise Price. The exercise price per share of Stock purchasable
under an Option shall be determined by the Committee on the date when such
Option is granted, provided that such exercise price shall be not less than the
Fair Market Value of a share of Stock on the date of grant of such Option.    
      (ii) Option Term; Time; and Method of Exercise. The Committee shall
determine the term of each Option, provided that in no event shall the term
exceed a period of ten years from the date of grant. The Committee shall
determine the time or times at which or the circumstances under which an Option
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the methods by which such
exercise price may be paid or deemed to be paid, the form of such payment,
including, without limitation, cash, Stock, other Awards or awards granted under
other plans of the Company or any subsidiary, by deducting shares of equal value
from a final distribution or other property (including notes or other
contractual obligations of Participants to make payment on a deferred basis,
such as through “cashless exercise” arrangements, to the extent permitted by
applicable law), and the methods by or forms in which Stock will be delivered or
deemed to be delivered to Participants.



        (c) Stock Appreciation Rights. The Committee is authorized to grant
SAR’s to Participants on the following terms and conditions:



        (i) Right to Payment. An SAR shall confer on the Participant to whom it
is granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the grant
price of the SAR as determined by the Committee.           (ii) Other Terms. The
Committee shall determine at the date of grant or thereafter, the time or times
at which and the circumstances under which an SAR may be exercised in whole or
in part (including based on achievement of performance goals and/or future
service requirements), the method of exercise, method of settlement, form of
consideration payable in settlement, method by or forms in which Stock will be
delivered or deemed to be delivered to Participants, whether or not an SAR shall
be in tandem or in combination with any other Award, and any other terms and
conditions of any SAR. Limited SARs that may only be exercised in connection
with a Change in Control or other event as specified by the Committee may be
granted on such terms, not inconsistent with this Section 6(c), as the Committee
may determine. SARs and Limited SARs may be either freestanding or in tandem
with other Awards.



        (d) Restricted Stock. The Committee is authorized to grant Restricted
Stock to Participants on the following terms and conditions:

- 4 -



--------------------------------------------------------------------------------



 





        (i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise, as the Committee may determine at the date of grant
or thereafter. Except to the extent restricted under the terms of the Plan and
any Award document relating to the Restricted Stock, a Participant granted
Restricted Stock shall have all of the rights of a stockholder, including the
right to vote the Restricted Stock and the right to receive dividends thereon
(subject to any mandatory reinvestment or other requirement imposed by the
Committee). During the restricted period applicable to the Restricted Stock,
subject to Section 10(b) below, the Restricted Stock may not be sold,
transferred, pledged, hypothecated, margined or otherwise encumbered by the
Participant.           (ii) Forfeiture. Except as otherwise determined by the
Committee, upon termination of employment or service during the applicable
restriction period, Restricted Stock that is at that time subject to
restrictions shall be forfeited and reacquired by the Company; provided that the
Committee may provide, by rule or regulation or in any Award document, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Restricted Stock will lapse in whole or in part, including in the
event of terminations resulting from specified causes.          
(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.           (iv) Dividends
and Splits. As a condition to the grant of an Award of Restricted Stock, the
Committee may require that any cash dividends paid on a share of Restricted
Stock be automatically reinvested in additional shares of Restricted Stock or
applied to the purchase of additional Awards under the Plan. Unless otherwise
determined by the Committee, Stock distributed in connection with a Stock split
or Stock dividend, and other property distributed as a dividend, shall be
subject to restrictions and a risk of forfeiture to the same extent as the
Restricted Stock with respect to which such Stock or other property has been
distributed.



        (e) Deferred Stock. The Committee is authorized to grant Deferred Stock
to Participants, consisting of rights to receive Stock, cash, or a combination
thereof at the end of a specified deferral period, subject to the following
terms and conditions:



        (i) Award and Restrictions. Issuance of Stock will occur upon expiration
of the deferral period specified for an Award of Deferred Stock by the Committee
(or, if permitted by the Committee, as elected by the Participant). In addition,
Deferred Stock shall be subject to such restrictions (which may include a risk
of forfeiture) as the Committee may impose, if any, which restrictions may lapse
at the expiration of the deferral period or at earlier specified times
(including based on achievement of performance goals and/or future service
requirements), separately or in combination, in installments or otherwise, and
under such other circumstances as the Committee may determine. Deferred Stock
may be satisfied by delivery of Stock, cash equal to the Fair Market Value of
the specified number of shares of Stock covered by the Deferred Stock, or a
combination thereof, as determined by the Committee at the date of grant or
thereafter.           (ii) Forfeiture. Except as otherwise determined by the
Committee, upon termination of employment or service during the applicable
deferral period or portion thereof to which forfeiture conditions apply (as
provided in the Award document evidencing the Deferred Stock), all Deferred
Stock that is at that time subject to deferral (other than a deferral at the
election of

- 5 -



--------------------------------------------------------------------------------



 



  the Participant) shall be forfeited; provided that the Committee may provide,
by rule or regulation or in any Award document, or may determine in any
individual case, that restrictions or forfeiture conditions relating to Deferred
Stock will lapse in whole or in part, including in the event of terminations
resulting from specified causes.           (iii) Dividend Equivalents. Unless
otherwise determined by the Committee on the date of grant, Dividend Equivalents
on the specified number of shares of Stock covered by an Award of Deferred Stock
shall be either (A) paid with respect to such Deferred Stock at the dividend
payment date in cash or in shares of unrestricted Stock having a Fair Market
Value equal to the amount of such dividends, or (B) deferred with respect to
such Deferred Stock and the amount or value thereof automatically deemed
reinvested in additional Deferred Stock, other Awards or other investment
vehicles, as the Committee shall determine; provided, however, that the
Committee may permit a Participant to make elections relating to Dividend
Equivalents if and to the extent that such elections will not result in the
Participant being in constructive receipt of amounts otherwise intended to be
subject to deferral for tax purposes.



        (f) Bonus Stock and Awards in Lieu of Obligations. The Committee is
authorized to grant Stock as a bonus, or to grant Stock or other Awards in lieu
of obligations of the Company or a subsidiary to pay cash or deliver other
property under the Plan or under other plans or compensatory arrangements. Stock
or Awards granted hereunder shall be subject to such other terms as shall be
determined by the Committee. In the case of any grant of Stock to an officer or
non-employee director of the Company in lieu of salary, fees or other cash
compensation, the number of shares granted in place of such compensation shall
be reasonable, as determined by the Committee.           (g) Dividend
Equivalents. The Committee is authorized to grant Dividend Equivalents to a
Participant, entitling the Participant to receive cash, Stock, other Awards,
other property equal in value to dividends paid with respect to a specified
number of shares of Stock, or other periodic payments. Dividend Equivalents may
be awarded on a free-standing basis or in connection with another Award. The
Committee may provide that Dividend Equivalents shall be paid or distributed
when accrued or shall be deemed to have been reinvested in additional Stock,
Awards or other investment vehicles, and subject to such restrictions on
transferability and risks of forfeiture as the Committee may specify.          
(h) Other Stock-Based and Cash Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards as
may be denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock or factors that may influence the value
of Stock, as deemed by the Committee to be consistent with the purposes of the
Plan, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Stock, purchase rights
for Stock, Awards with value and payment contingent upon performance of the
Company or any other factors designated by the Committee, and Awards valued by
reference to the book value of Stock or the value of securities of or the
performance of specified subsidiaries. The Committee shall determine the terms
and conditions of such Awards. Stock delivered pursuant to an Award in the
nature of a purchase right granted under this Section 6(h) shall be purchased
for such consideration, paid for at such times, by such methods, and in such
forms, including, without limitation, cash, Stock, other Awards or other
property, as the Committee shall determine. Cash awards, as an element of or
supplement to any other Award under the Plan, may also be granted pursuant to
this Section 6(h).           (i) Performance Awards. The Committee is authorized
to grant Performance Awards to Participants. Performance Awards may be
denominated as a number of shares of Stock, shares of Stock having a specified
cash value at a future date, or a number of other Awards (or a combination)
which may be earned upon achievement or satisfaction of performance conditions
specified by the Committee. In addition, the Committee may specify that any
other Award shall constitute a Performance Award by conditioning the right of a
Participant to exercise the Award or have it settled, and the timing thereof,
upon achievement or satisfaction of such performance conditions as may be

- 6 -



--------------------------------------------------------------------------------



 



  specified by the Committee. The Committee may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce or increase
the amounts payable under any Award subject to performance conditions.

      7.  Certain Provisions Applicable to Awards.



        (a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards
granted under the Plan may, in the discretion of the Committee, be granted
either alone or in addition to, in tandem with, or in substitution or exchange
for, any other Award or any award granted under another plan of the Company, any
subsidiary, or any business entity to be acquired by the Company or a
subsidiary, or any other right of a Participant to receive payment from the
Company or any subsidiary. Awards granted in addition to or in tandem with other
Awards or awards may be granted either as of the same time as or a different
time from the grant of such other Awards or awards. If so determined by the
Committee, the in-the-money value of any surrendered Award or award may be
applied to reduce the exercise price of any Option, grant price of any SAR, or
purchase price of any other Award conferring a right to purchase Stock, at the
time of grant or exercise.           (b) Term of Awards. The term of each Award
shall be for such period as may be determined by the Committee, subject to the
express limitations set forth in Section 6(b)(ii) and elsewhere in the Plan.    
      (c) Form and Timing of Payment under Awards; Deferrals. Subject to the
terms of the Plan and any applicable Award document, payments to be made by the
Company or a subsidiary upon the exercise of an Option or other Award or
settlement of an Award may be made in such forms as the Committee shall
determine, including, without limitation, cash, Stock, other Awards or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis. The settlement of any Award may be accelerated, and cash
paid in lieu of Stock in connection with such settlement, in the discretion of
the Committee or upon occurrence or one or more specified events (in addition to
a Change in Control). Installment or deferred payments may be required by the
Committee (subject to Section 10(e) of the Plan, including the consent
provisions thereof in the case of any deferral of an outstanding Award not
provided for in the original Award document) or permitted at the election of the
Participant on terms and conditions established by the Committee. Payments may
include, without limitation, provisions for the payment or crediting of
reasonable interest on installment or deferred payments or the grant or
crediting of Dividend Equivalents or other amounts in respect of installment or
deferred payments denominated in Stock.           (d) Exemptions from Section
16(b) Liability. With respect to a Participant who is then subject to the
reporting requirements of Section 16(a) of the Exchange Act in respect of the
Company, the Committee shall implement transactions under the Plan and
administer the Plan in a manner that will ensure that each transaction by such a
Participant is exempt from liability under Rule 16b-3, except that this
provision shall not limit sales by such a Participant, and such a Participant
may engage in other non-exempt transactions under the Plan. The Committee may
authorize the Company to repurchase any Award or shares of Stock resulting from
any Award in order to prevent a Participant who is subject to Section 16 of the
Exchange Act from incurring liability under Section 16(b). Unless otherwise
specified by the Participant, equity securities or derivative securities
acquired under the Plan which are disposed of by a Participant shall be deemed
to be disposed of in the order acquired by the Participant.           (e) Loan
Provisions. With the consent of the Committee, and subject at all times to, and
only to the extent, if any, permitted under and in accordance with, laws and
regulations and other binding obligations or provisions applicable to the
Company (including applicable margin regulations), the Company may make,
guarantee, or arrange for a loan or loans to a Participant with respect to the
exercise of any Option or other payment in connection with any Award, including
the payment by a Participant of any or all federal, state, or local income or
other taxes due in connection with any Award. Subject to such limitations, the
Committee shall have full authority to decide whether to

- 7 -



--------------------------------------------------------------------------------



 



  make a loan or loans hereunder and to determine the amount, terms, and
provisions of any such loan or loans, including the interest rate to be charged
in respect of any such loan or loans, whether the loan or loans are to be with
or without recourse against the borrower, the terms on which the loan is to be
repaid and conditions, if any, under which the loan or loans may be forgiven.

      8.  Change in Control.



        (a) Effect of “Change in Control.” In the event of a “Change in
Control,” the following provisions shall apply unless otherwise provided in the
Award document:



        (i) Any Award carrying a right to exercise that was not previously
exercisable and vested shall become fully exercisable and vested as of the time
of the Change in Control and shall remain exercisable and vested for the balance
of the stated term of such Award without regard to any termination of employment
or service by the Participant, subject only to applicable restrictions set forth
in Section 10(a);           (ii) The restrictions, deferral of settlement, and
forfeiture conditions applicable to any other Award granted under the Plan shall
lapse and such Awards shall be deemed fully vested as of the time of the Change
in Control, except to the extent of any waiver by the Participant and subject to
applicable restrictions set forth in Section 10(a); and           (iii) With
respect to any outstanding Award subject to achievement of performance goals and
conditions under the Plan, such performance goals and other conditions will be
deemed to be met if and to the extent so provided by the Committee in the Award
document relating to such Award or other agreement with the Participant.



        (b) Definition of “Change in Control.” A “Change in Control” shall be
deemed to have occurred if:



        (i) a change is proposed by the stockholders of the Company as to the
number of members, or incumbent membership of the Company’s Board of Directors
such that the incumbent members of said Board of Directors immediately prior to
such change would no longer constitute at least a majority of the Board of
Directors after such change, and such proposal is enacted; or the Board of
Directors as constituted immediately prior to any action by the Company’s
stockholders with respect to such proposal determines that such proposal, if
enacted, would constitute a change in control of the Company, and such proposal
is enacted;           (ii) any determination is made by the Board of Directors
of the Company that there has been a change in the control of the Company
because a person (as such term is used in Section 13(d) of the Exchange Act),
together with such person’s affiliates (as such term is defined in Rule 12b-2 of
the General Rules and Regulations under the Exchange Act), has become, at any
date after the effective date of the Plan, and is not on the date hereof, the
beneficial owner (as such term is defined in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act), directly or indirectly of 10% or more of
the voting power of the Company’s then outstanding securities;          
(iii) any person (other than (x) any employee stock ownership trust or similar
entity created by the Company for the benefit of its employees, (y) an
underwriter participating in a public offering of stock of the Company or (z) an
entity owned by the Company’s stockholders in substantially the same proportions
as their ownership of stock of the Company prior to an acquisition of stock of
the Company by such entity in connection with a reorganization), together with
its affiliates, has become, at any date after the Effective Date, and is not on
the date hereof, the beneficial owner, directly or indirectly, of 33% or more of
the voting power of the Company’s then outstanding securities entitled generally
to vote for the election of the Company’s directors; or           (iv) the
approval by the stockholders of the Company of (i) the sale of all or
substantially all the assets of the Company, (ii) a liquidation of the Company
or (iii) the merger or

- 8 -



--------------------------------------------------------------------------------



 



  consolidation of the Company with any other Company, unless the incumbent
members of the Board of Directors of the Company as constituted immediately
prior to such merger or consolidation shall constitute at least a majority of
the directors of the surviving parent (as such term is defined in Rule 12b-2 of
the General Rules and Regulations under the Exchange Act) of such Company.



  Any determination of the occurrence of any Change in Control made in good
faith by the Board of Directors of the Company, on the basis of information
available at the time to it, shall be conclusive and binding for all purposes
under the Plan.

      9.  Additional Award Forfeiture Provisions



        (a) Forfeiture of Options and Other Awards and Gains Realized Upon Prior
Option Exercises. Unless otherwise determined by the Committee, each Award
granted hereunder shall be subject to the following additional forfeiture
conditions, to which each Participant who accepts an Award hereunder shall
agree. If any of the events specified in Section 9(b)(i), (ii), or (iii) occurs
(a “Forfeiture Event”), all of the following forfeitures will result:



        (i) The unexercised portion of the Option, whether or not vested, and
any other Award not then settled (except for an Award that has not been settled
solely due to an elective deferral by the Participant) will be immediately
forfeited and cancelled upon the occurrence of the Forfeiture Event; and    
      (ii) The Participant will be obligated to repay to the Company, in cash,
within five business days after demand is made therefor by the Company, the
total amount of Option Gain (as defined herein) realized by Participant upon
each exercise of an Option that occurred on or after (A) the date that is six
months prior to the occurrence of the Forfeiture Event, if the Forfeiture Event
occurred while Participant was employed by the Company or a subsidiary, or
(B) the date that is six months prior to the date Participant’s employment by
the Company or a subsidiary terminated, if the Forfeiture Event occurred after
Participant ceased to be so employed. For purposes of this Section, the term
“Option Gain” in respect of a given exercise shall mean the product of (X) the
Fair Market Value per share of Stock at the date of such exercise (without
regard to any subsequent change in the market price of shares) minus the
exercise price times (Y) the number of shares as to which the Option was
exercised at that date.



        (b) Events Triggering Forfeiture. The forfeitures specified in
Section 9(a) will be triggered upon the occurrence of any one of the following
Forfeiture Events at any time during Participant’s employment by the Company or
a subsidiary or during the one-year period following termination of such
employment (but not later than 18 months after the Award terminates or, in the
case of an Option, is fully exercised):



        (i) Participant, acting alone or with others, directly or indirectly,
prior to a Change in Control, (A) engages, either as employee, employer,
consultant, advisor, or director, or as an owner, investor, partner, or
stockholder unless the Participant’s interest is insubstantial, in any business
in an area or region in which the Company conducts business at the date the
event occurs, which is directly in competition with a business then conducted by
the Company or a subsidiary; (B) induces any customer or supplier of the Company
or a subsidiary with whom Participant has had contacts or relationships,
directly or indirectly, during and within the scope of his employment with the
Company or any subsidiary, to curtail, cancel, not renew, or not continue his or
her or its business with the Company or any subsidiary; or (C) induces, or
attempts to influence, any employee of or service provider to the Company or a
subsidiary to terminate such employment or service. The Committee shall, in its
discretion, determine which lines of business the Company conducts on any
particular date and which third parties may reasonably be deemed to be in
competition with the Company. For purposes of this Section 9(b)(i), a
Participant’s interest as a stockholder is insubstantial if it represents
beneficial ownership of less than five percent of the outstanding class of
stock, and a Participant’s interest

- 9 -



--------------------------------------------------------------------------------



 



  as an owner, investor, or partner is insubstantial if it represents ownership,
as determined by the Committee in its discretion, of less than five percent of
the outstanding equity of the entity;           (ii) Participant discloses,
uses, sells, or otherwise transfers, except in the course of employment with or
other service to the Company or any subsidiary, any proprietary information of
the Company or any subsidiary so long as such information has not otherwise been
disclosed to the public or is not otherwise in the public domain, except as
required by law or pursuant to legal process, or Participant makes statements or
representations, or otherwise communicates, directly or indirectly, in writing,
orally, or otherwise, or takes any other action which may, directly or
indirectly, disparage or be damaging to the Company or any of its subsidiaries
or affiliates or their respective officers, directors, employees, advisors,
businesses or reputations, except as required by law or pursuant to legal
process; or           (iii) Participant fails to cooperate with the Company or
any subsidiary by making himself or herself available to testify on behalf of
the Company or such subsidiary in any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative, or otherwise fails to assist
the Company or any subsidiary in any such action, suit, or proceeding by
providing information and meeting and consulting with members of management of,
other representatives of, or counsel to, the Company or such subsidiary, as
reasonably requested.



        (c) Agreement Does Not Prohibit Competition or Other Participant
Activities. Although the conditions set forth in this Section 9 are deemed to be
incorporated into an Award, a Participant is not thereby prohibited from
engaging in any activity, including but not limited to competition with the
Company and its subsidiaries. Rather, the non-occurrence of the Forfeiture
Events set forth in Section 9(b) is a condition to Participant’s right to
realize and retain value from his or her compensatory Options and Awards, and
the consequence under the Plan if Participant engages in an activity giving rise
to any such Forfeiture Event, which Forfeiture Events and activities are hereby
acknowledged to be harmful to the Company, are the forfeitures specified herein.
The Company and Participant shall not be precluded by this provision or
otherwise from entering into other agreements concerning the subject matter of
Section 9(a) and 9(b).           (d) Right of Setoff. Participant agrees that
the Company or any subsidiary may, to the extent permitted by applicable law,
deduct from and set off against any amounts the Company or a subsidiary may owe
to Participant from time to time, including amounts owed as wages or other
compensation, fringe benefits, or other amounts owed to Participant, such
amounts as may be owed by Participant to the Company under Section 9(a),
although Participant shall remain liable for any part of Participant’s payment
obligation under Section 9(a) not satisfied through such deduction and setoff.  
        (e) Committee Discretion. The Committee may, in its discretion, waive in
whole or in part the Company’s right to forfeiture under this Section, but no
such waiver shall be effective unless evidenced by a writing signed by a duly
authorized officer of the Company. In addition, the Committee may impose
additional conditions on Awards, by inclusion of appropriate provisions in the
document evidencing any such Award.

      10.  General Provisions.



        (a) Compliance with Legal and Other Requirements. The Company may, to
the extent deemed necessary or advisable by the Committee, postpone the issuance
or delivery of Stock or payment of other benefits under any Award until
completion of such registration or qualification of such Stock or other required
action under any federal or state law, rule or regulation, listing or other
required action with respect to any stock exchange or automated quotation system
upon which the Stock or other securities of the Company are listed or quoted, or
compliance with any other obligation of the Company, as the Committee may
consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other

- 10 -



--------------------------------------------------------------------------------



 



  benefits in compliance with applicable laws, rules, and regulations, listing
requirements, or other obligations. The foregoing notwithstanding, in connection
with a Change in Control, the Company shall take or cause to be taken no action,
and shall undertake or permit to arise no legal or contractual obligation, that
results or would result in any postponement of the issuance or delivery of Stock
or payment of benefits under any Award or the imposition of any other conditions
on such issuance, delivery or payment, to the extent that such postponement or
other condition would represent a greater burden on a Participant than existed
on the 90th day preceding the Change in Control.           (b) Limits on
Transferability; Beneficiaries. No Award or other right or interest of a
Participant under the Plan shall be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability of such Participant
to any party (other than the Company or a subsidiary), or assigned or
transferred by such Participant otherwise than by will or the laws of descent
and distribution or to a Beneficiary upon the death of a Participant, and such
Awards or rights that may be exercisable shall be exercised during the lifetime
of the Participant only by the Participant or his or her guardian or legal
representative, except that Awards and other rights may be transferred to one or
more transferees during the lifetime of the Participant, and may be exercised by
such transferees in accordance with the terms of such Award, but only if and to
the extent such transfers are permitted by the Committee pursuant to the express
terms of an Award document (subject to any terms and conditions which the
Committee may impose thereon). A Beneficiary, transferee, or other person
claiming any rights under the Plan from or through any Participant shall be
subject to all terms and conditions of the Plan and any Award document
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee.           (c) Adjustments. In the event that any dividend or
other distribution (whether in the form of cash, Stock, or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, liquidation,
dissolution or other similar corporate transaction or event affects the Stock
such that an adjustment is determined by the Committee to be appropriate under
the Plan, then the Committee shall, in such manner as it may deem equitable,
adjust any or all of (i) the number and kind of shares of Stock which may be
delivered in connection with Awards granted thereafter (including with respect
to each specified limit under Section 5), (ii) the number and kind of shares of
Stock subject to or deliverable in respect of outstanding Awards and (iii) the
exercise price, grant price or purchase price relating to any Award or, if
deemed appropriate, upon a Change in Control, the Committee may make provision
for a cash payment to the holder of an outstanding Option in consideration for
the cancellation of such Option in an amount equal to the excess, if any, of the
amount of cash and fair market value of property that is the price per share
paid in any transaction triggering the Change in Control over the per share
exercise price of such Option, multiplied by the number of shares of Stock
covered by such Option. In addition, the Committee is authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
(including Performance Awards and performance goals, in recognition of unusual
or nonrecurring events (including, without limitation, events described in the
preceding sentence, as well as acquisitions and dispositions of businesses and
assets) affecting the Company, any subsidiary or any business unit, or the
financial statements of the Company or any subsidiary, or in response to changes
in applicable laws, regulations, accounting principles, tax rates and
regulations or business conditions or in view of the Committee’s assessment of
the business strategy of the Company, any subsidiary or business unit thereof,
performance of comparable organizations, economic and business conditions,
personal performance of a Participant, and any other circumstances deemed
relevant.           (d) Taxes. The Company and any subsidiary is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any payroll or other payment to
a Participant, amounts of mandatory withholding and other taxes due or payable
in connection with any transaction involving an Award, and to take such other
action as

- 11 -



--------------------------------------------------------------------------------



 



  the Committee may deem advisable to enable the Company and Participants to
satisfy obligations for the payment of withholding taxes and other tax
obligations relating to any Award. This authority shall include authority to
withhold or receive Stock or other property and to make cash payments in respect
thereof in satisfaction of a Participant’s mandatory withholding obligations,
either on a mandatory or elective basis in the discretion of the Committee. No
authority to withhold is conferred under the Plan to the extent that, solely due
to such authority, an Award would be accounted for as a “variable” award under
APB 25.           (e) Changes to the Plan. The Board may amend, suspend, or
terminate the Plan or the Committee’s authority to grant Awards under the Plan
without the consent of stockholders or Participants; provided, however, that,
except in the case of adjustments authorized under Section 10(c), no amendment
shall reduce the exercise price of any outstanding Option, grant price of any
outstanding SAR, or purchase price of any other outstanding Award conferring a
right to purchase Stock to an amount less than the Fair Market Value of a share
at the date of grant of the outstanding award; and provided further that,
without the consent of an affected Participant, no such Board action may
materially and adversely affect the rights of such Participant under any
outstanding Award.           (f) Limitation on Rights Conferred under Plan.
Neither the Plan nor any action taken hereunder shall be construed as (i) giving
any Eligible Person or Participant the right to continue as an Eligible Person
or Participant or in the employ or service of the Company or a subsidiary,
(ii) interfering in any way with the right of the Company or a subsidiary to
terminate any Eligible Person’s or Participant’s employment or service at any
time, (iii) giving an Eligible Person or Participant any claim to be granted any
Award under the Plan or to be treated uniformly with other Participants and
employees, or (iv) conferring on a Participant any of the rights of a
stockholder of the Company unless and until the Participant is duly issued or
transferred shares of Stock in accordance with the terms of an Award.          
(g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Stock, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant.           (h) Nonexclusivity of the Plan. Neither the
adoption of the Plan by the Board nor its submission to the stockholders of the
Company for approval shall be construed as creating any limitations on the power
of the Board or a committee thereof to adopt such other incentive arrangements
as it may deem desirable including incentive arrangements and awards which do
not qualify under Code Section 162(m), including the granting of awards
otherwise than under the Plan, and such arrangements may be either applicable
generally or only in specific cases.           (i) Payments in the Event of
Forfeitures; Fractional Shares. Unless otherwise determined by the Committee, in
the event of a forfeiture of an Award with respect to which a Participant paid
cash consideration, the Participant shall be repaid the amount of such cash
consideration. No fractional shares of Stock shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
other Awards or other property shall be issued or paid in lieu of such
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.           (j) Compliance with Code Section
162(m). The Committee may require deferral of settlement of an Award on a
mandatory basis or impose other conditions in order to prevent the loss of a tax
deduction by the Company under Section 162(m) of the Code.

- 12 -



--------------------------------------------------------------------------------



 





        (k) Governing Law. The validity, construction and effect of the Plan,
any rules and regulations under the Plan, and any Award document shall be
determined in accordance with the Delaware General Corporation Law, the laws of
the state of New York applicable to contracts made and to be performed in the
State of New York, without regard to principles of conflicts of law, and
applicable federal law.           (l) Certain Limitations Relating to Accounting
Treatment of Awards. Other provisions of the Plan notwithstanding, the
Committee’s authority under the Plan is limited to the extent necessary to
ensure that any Option or other Award of a type that the Committee has intended
to be subject to fixed accounting with a measurement date at the date of grant
or the date performance conditions are satisfied under APB 25 shall not become
subject to “variable” accounting solely due to the existence of such authority,
unless the Committee specifically determines that the Award shall remain
outstanding despite such “variable” accounting. Anything in the Plan to the
contrary notwithstanding, if any right under this Plan would cause a transaction
to be ineligible for pooling of interest accounting that would, but for the
right hereunder, be eligible for such accounting treatment, the Committee may
modify or adjust the right so that pooling of interest accounting shall be
available, including the substitution of Stock having a Fair Market Value equal
to the cash otherwise payable hereunder for the right which caused the
transaction to be ineligible for pooling of interest accounting.          
(m) Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan made to or held by a Participant who is
then resident or primarily employed outside of the United States in any manner
deemed by the Committee to be necessary or appropriate in order that such Award
shall conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad, shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. An Award
may be modified under this Section 10(m) a manner that is inconsistent with the
express terms of the Plan, so long as such modifications will not contravene any
applicable law or regulation or result in actual liability under Section 16(b)
for the Participant whose Award is modified.           (n) Plan Effective Date
and Stockholder Approval. The Plan shall become effective on March 8, 2000.
Unless earlier terminated by action of the Board of Directors, the Plan will
remain in effect until such time as no Stock remains available for delivery
under the Plan and the Company has no further rights or obligations under the
Plan with respect to outstanding Awards under the Plan.

- 13 -